
	
		I
		112th CONGRESS
		1st Session
		H. R. 3465
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Inslee (for
			 himself, Mr. Grijalva,
			 Mr. Markey,
			 Ms. DeGette,
			 Mr. Hinchey,
			 Mr. Langevin,
			 Mr. Berman,
			 Mr. George Miller of California,
			 Ms. DeLauro,
			 Mr. Serrano,
			 Mr. DeFazio,
			 Mr. Blumenauer,
			 Mr. Cleaver,
			 Mr. Moran,
			 Mr. Andrews,
			 Mr. Connolly of Virginia,
			 Mr. Waxman,
			 Mr. Honda,
			 Ms. Zoe Lofgren of California,
			 Mr. Levin,
			 Mr. Gutierrez,
			 Ms. Slaughter,
			 Mr. Nadler,
			 Mr. Cummings,
			 Ms. Tsongas,
			 Mr. Doyle,
			 Mr. Larson of Connecticut,
			 Ms. Schwartz,
			 Mr. Ackerman,
			 Mr. Carson of Indiana,
			 Mr. Stark,
			 Mr. Lipinski,
			 Ms. Kaptur,
			 Mr. Murphy of Connecticut,
			 Mrs. Napolitano,
			 Mr. Rahall,
			 Mr. McDermott,
			 Mr. Heinrich,
			 Mr. Schiff,
			 Ms. Edwards,
			 Ms. McCollum,
			 Mrs. Davis of California,
			 Mr. Van Hollen,
			 Mr. Garamendi,
			 Mr. Luján,
			 Mr. Cooper,
			 Mr. Holt, Ms. Hirono, Mr.
			 Braley of Iowa, Mrs.
			 Capps, Ms. Moore,
			 Mr. Dingell,
			 Mr. Ryan of Ohio,
			 Mr. Price of North Carolina,
			 Ms. Chu, Mr. Rothman of New Jersey,
			 Ms. Woolsey,
			 Mr. Walz of Minnesota,
			 Ms. Lee of California,
			 Mr. Pascrell,
			 Mr. McNerney,
			 Mr. Johnson of Georgia,
			 Mr. Olver,
			 Ms. Eshoo,
			 Mr. Ellison,
			 Mr. Conyers,
			 Mrs. Maloney,
			 Mr. Tierney,
			 Mr. Carnahan,
			 Ms. Norton,
			 Ms. Velázquez,
			 Mr. Filner,
			 Ms. Speier,
			 Ms. Matsui,
			 Mr. Scott of Virginia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Farr, Ms. Jackson Lee of Texas,
			 Mr. Quigley,
			 Ms. Roybal-Allard,
			 Mr. Smith of Washington,
			 Mr. Hastings of Florida,
			 Ms. Brown of Florida,
			 Ms. Sutton,
			 Mr. Rangel,
			 Mr. Sarbanes,
			 Ms. Fudge,
			 Mr. McGovern,
			 Mr. Higgins,
			 Mr. Jackson of Illinois,
			 Ms. Schakowsky,
			 Mr. Miller of North Carolina,
			 Mr. Kildee,
			 Mr. Doggett,
			 Mr. Neal, Mrs. Lowey, Mr.
			 Cicilline, Mr. Cohen,
			 Mr. Rush, Mr. Israel, Mr.
			 Keating, Mr. Kucinich,
			 Ms. Richardson,
			 Mr. Clay, Mr. Tonko, Mr.
			 Sherman, Mr. Fattah,
			 Mr. Johnson of Illinois,
			 Mr. Kind, Mrs. McCarthy of New York, and
			 Ms. Castor of Florida) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect inventoried roadless areas in the National
		  Forest System.
	
	
		1.Short titleThis Act may be cited as the
			 National Forest Roadless Area
			 Conservation Act.
		2.National forest
			 inventoried roadless areas
			(a)Identification
			 of inventoried roadless areasThe inventoried roadless areas
			 within the National Forest System set forth in the maps contained in the Forest
			 Service Roadless Area Conservation, Final Environmental Impact Statement,
			 Volume 2, dated November 2000, shall be known and identified as National Forest
			 Inventoried Roadless Areas. The Forest Service may modify such maps for the
			 sole purpose of improving their accuracy or inclusiveness. Any substantial
			 modification of such maps shall be made through the national forest management
			 planning process and documented in an environmental impact statement.
			(b)Management and
			 protectionThe Secretary of Agriculture shall manage the National
			 Forest Inventoried Roadless Areas identified in subsection (a) to maintain the
			 roadless character and values of the areas in accordance with the final rule
			 and record of decision published in the Federal Register on January 12, 2001
			 (66 Fed. Reg. 3244 et seq.).
			
